On December 8,2004, the defendant was sentenced to the following: Count I: A commitment of Five (5) years to the Department of Corrections, for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count II: A commitment to the Missoula County Detention Facility for a term of Six (6) months, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. All of Count II is suspended and shall ran concurrently with Count I.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Defendant’s attorney, Margaret Borg, was present. However, the defendant was not present. The state was not represented.
Margaret Borg informed the Sentence Review Division that she was appearing on behalf of the defendant, and that the defendant wished to waive her application for sentence review.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 1st day of April, 2005.
DATED this 13th day of April, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.